Weltner, Justice.
This is an appeal from an order finding Majestic Development Corporation in contempt for violating a temporary injunction. Earlier, Majestic had been enjoined from permitting water to flow onto the lands of Ferman in a greater volume, quantity, or concentration than its natural flow before the construction of Majestic’s subdivision.
All of the enumerations of error pertain to the propriety of the grant of the temporary injunction, from which there was no appeal.
A judgment of a court of competent jurisdiction shall be conclusive between the same parties and their privies as to all matters put in issue or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered until the judgment is reversed or set aside. [OCGA § 9-12-40.]

Judgment affirmed.


All the Justices concur.